Citation Nr: 0502119	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-34 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to February 
1968 and May 1968 to December 1969.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which granted the veteran's claim for 
entitlement to service connection for type II diabetes 
mellitus on a presumptive basis, effective from September 
2001.  The veteran has appealed this decision.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  


FINDING OF FACT

The veteran's service-connected diabetes mellitus is not 
manifested by the need for regulation of activities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.119, Diagnostic Code 7913 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served in Vietnam and is eligible for presumption 
of exposure to Agent Orange in Vietnam.  His record shows a 
diagnosis of diabetes mellitus from July 2001.  

The claims file contains records of February 1999 to October 
2001 from Dr. William Franks, who diagnosed the veteran with 
diabetes mellitus in July 2001.  Specifically, treatment 
notes from July 2001 note that newly diagnosed diabetes was 
poorly controlled, but that he was not on any medication.  

In August 2001, a dietician noted that the veteran had kept a 
food log and his blood glucose was decreasing.  The veteran 
expressed difficulty eating three meals a day, and that his 
family and friends often ate foods for his special diet.  

In October 2001, Dr. Marjorie Mau noted that the veteran's 
diabetes was improved but there was suboptimal glycemic 
control.  He was prescribed medications for his condition.  

The veteran's VA outpatient treatment records from 1999 to 
2003 show treatment for diabetes.  In June 2002, the veteran 
reported cutting sweets from his diet and abstaining from 
alcohol, but noted continuing to eat starchy foods.  Diabetes 
was reportedly under fair control.  It was recommended that 
the veteran increase his dietary measures.  In September 
2002, the veteran stated that prior to a recent skin 
infection of this leg, he was walking 2.5 miles every other 
day.  In December 2002, the veteran's diabetes was described 
as poorly controlled due to noncompliance with medications 
and diet.

Treatment notes from May 2003 noted insulin-requiring 
diabetes with improved fasting blood sugar readings over 
three weeks.  The veteran was to remain on medications.  In 
July 2003, he was reportedly non-compliant with his diet, 
eating chips, candy, and ice cream.  

In a VA examination in October 2003, it was noted the veteran 
does not require restriction of activities.  He was not on a 
special diet and gained 20 pounds in the past year.  There 
were no instances of ketoacidosis or hypoglycemic reactions.  
The veteran had not required any hospitalizations for his 
diabetes mellitus and visited his diabetic care provider once 
per month.  There were no foot problems or pedal edema, and 
no sensory or motor changes.  

II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.321 (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in March 2002, which informed him 
of the requirements to successfully establish service 
connection for the diabetes claim and of his and VA's 
respective duties, and asked him to submit information and/or 
evidence pertaining to the claims to the RO.  The timing and 
content of the March 2002 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 8-2003 (38 U.S.C. § 5103(a) does not 
require VA to send a new notice letter to inform the claimant 
of the information and evidence necessary to substantiate a 
claim when an issue has been raised for the first time in the 
notice of disagreement).  A second VCAA letter was sent to 
the veteran in March 2004.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and post-service 
medical records submitted by the veteran.  The veteran has 
not indicated the existence of additional relevant records 
that the RO failed to obtain.  Although the veteran discussed 
treatment and noted that he had been found disabled by the 
Social Security Administration in his December 2003 
substantive appeal, he noted that this was as a result of his 
heart disability.  Accordingly, these records are not 
relevant to the claim on appeal.  Thus, VA has assisted the 
veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided with a VA 
medical examination in October 2003.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  


B.  Diabetes mellitus, type II

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  As in this case, when the 
veteran's disability rating claim has been in continuous 
appellate status since the original grant of his claim, the 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  

The criteria for rating diabetes mellitus are found under 
Diagnostic Code 7913 in the VA Schedule for Rating 
Disabilities.  A 20 percent evaluation is provided for 
diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is provided for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent disability rating is warranted for diabetes that 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent disability rating is warranted when 
the diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2004).  Note 1 under 
Diagnostic Code 7913 indicates that compensable complications 
of diabetes are to be evaluated separately unless they are 
part of the criteria used to support a 100 percent 
evaluation.  Thus, the veteran's claimed heart condition was 
evaluated separately in a March 2004 rating decision.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

Here, the preponderance of the evidence is against a finding 
that the veteran's diabetes mellitus meets the criteria for a 
disability evaluation in excess of 20 percent.  As detailed 
above, the veteran does require insulin and a special diet.  
However, it was noted in September 2002 that prior to a 
recent skin infection of this leg, he was walking 2.5 miles 
every other day.  The VA examiner in October 2003 
specifically stated that the veteran had no restriction of 
his activities.   Accordingly, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for diabetes mellitus.  38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code 7913 (2004).  In reaching its 
determination, the Board has carefully considered the 
veteran's contentions and the application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 3.102 (2004).  The Board regrets that a more 
favorable determination could not be made in this case.  


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II, is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


